Citation Nr: 1805606	
Decision Date: 01/29/18    Archive Date: 02/07/18

DOCKET NO.  11-11 982	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUES

1.  Entitlement to service connection for a low back disability.

2.  Entitlement to service connection for a left knee disability.

3.  Entitlement to service connection for a right knee disability.

4.  Entitlement to service connection for a jaw disability.

5.  Entitlement to service connection for residuals of facial scarring.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

J. Barone, Counsel


INTRODUCTION

The Veteran served on active duty from January 1968 to October 1970, with periods of unauthorized absence from June 17, 1968 to June 27, 1968; October 2, 1968 to October 15, 1968; December 23, 1968 to January 9, 1969; February 28, 1970; March 1, 1970 to March 4, 1970; and from June 29, 1970 to July 20, 1970.  Receipt of the Combat Action Ribbon is indicated by the record.

This matter came before the Board of Veterans' Appeals (Board) on appeal from an August 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Providence, Rhode Island.

A Travel Board hearing was held in May 2014 with the Veteran in Providence, Rhode Island, before the undersigned Veterans Law Judge (VLJ).  A transcript of the hearing testimony is associated with the record.

During his hearing, the Veteran raised the issue of entitlement to a total rating based on unemployability due to service-connected disability (TDIU).  This issue has not been addressed by the Agency of Original Jurisdiction (AOJ), and is remanded for appropriate action.

In March 2015, the Board dismissed the issue of entitlement to service connection for bilateral hearing loss on the Veteran's motion to withdraw his appeal with respect to that issue.  The issues listed above were remanded for development of the record.  

The Board's March 2015 remand also included the issue of entitlement to higher initial ratings for posttraumatic stress disorder (PTSD) for the issuance of a Statement of the Case (SOC).  While a SOC was issued in September 2015, the record does not contain a timely substantive appeal with respect to this issue.  Accordingly, this issue is not in appellate status and will not be addressed by the Board herein.


FINDINGS OF FACT

1.  A low back disability was not manifest in service and is unrelated to service; arthritis of the spine was not manifest within one year of separation from service.

2.  A left knee disability was not manifest in service and is unrelated to service; arthritis of the left knee was not manifest within one year of separation from service.

3.  A right knee disability was not manifest in service and is unrelated to service; arthritis of the left knee was not manifest within one year of separation from service.

4.  There is no competent medical evidence of a jaw disability that is related to service.

5.  There is no competent medical evidence of  a disability characterized by facial scarring that is related to service.  



CONCLUSIONS OF LAW

1.  A low back disability was not incurred in or aggravated by service, and may not be presumed to have been so incurred or aggravated.  38 U.S.C. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5107 (2012); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2017).  

2.  A left knee disability was not incurred in or aggravated by service, and may not be presumed to have been so incurred or aggravated.  38 U.S.C. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5107 (2012); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2017).  

3.  A right knee disability was not incurred in or aggravated by service, and may not be presumed to have been so incurred or aggravated.  38 U.S.C. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5107 (2012); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2017).  

4.  A jaw disability was not incurred in or aggravated by service.  38 U.S.C. §§ 1110, 5107 (2012); 38 C.F.R. § 3.303 (2017).

5.  A disability characterized by facial scarring was not incurred in or aggravated by service.  38 U.S.C. §§ 1110, 5107 (2012); 38 C.F.R. § 3.303 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2017).  

Letters dated in June 2009 and July 2009 discussed the evidence necessary to support the Veteran's claims.  The evidence of record was discussed, and the Veteran was instructed as to the allocation of responsibilities between himself and VA.  He was also advised of the manner in which VA determines disability ratings and effective dates.  Subsequent correspondence advised the Veteran of the status of his claims.  

The Board finds that the content of the notice fully complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's duty to notify.  The Veteran has been provided with every opportunity to submit evidence and argument in support of his claim and to respond to VA notices.  Further, the Board finds that the purpose behind the notice requirement has been satisfied because the appellant has been afforded a meaningful opportunity to participate effectively in the processing of his claim.  

With respect to VA's duty to assist, service, VA, and private treatment records have been obtained and associated with the record.  Records were also obtained from the Social Security Administration (SSA).  The Veteran was afforded a hearing before the undersigned.  

The Board notes that, per the March 2015 remand, the AOJ sought records from facilities identified by the Veteran as those that treated him following a motor vehicle accident in 1968; however, the service department responded that no such records were found.  

The Board also notes that in correspondence to the Veteran in April 2015, he was asked to identify providers of relevant treatment.  He did not respond to this correspondence.  

The Board acknowledges that the Veteran has not been afforded a VA medical examination.  However, the Board finds that a VA examination is not necessary in order to render a decision on this claim.  There are two pivotal cases which address the need for a VA examination, Duenas v. Principi, 18 Vet. App. 512 (2004) and McLendon v. Nicholson, 20 Vet App. 79 (2006).  In McLendon, the U.S. Court of Appeals for Veterans Claims (Court) held that in disability compensation claims, the Secretary must provide a VA medical examination when there is: (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the Secretary to make a decision on the claim.  Id. at 81.  In Duenas, the Court held that a VA examination is necessary when the record: (1) contains competent evidence that the Veteran has persistent or recurrent symptoms of the claimed disability and (2) indicate that those symptoms may be associated with his active military service.

The Board finds that there is no competent evidence linking the Veteran's current low back and knee disabilities to service, and there is no competent medical evidence of, jaw or facial scar disabilities.   Accordingly, an examination regarding whether there is a relationship between these claimed disabilities and service is not warranted.

The Board is satisfied that VA has complied with the duty to assist requirements of the VCAA and the implementing regulations.  For the foregoing reasons, it is not prejudicial to the appellant for the Board to proceed to a final decision in this appeal.

Factual Background

Service treatment records are negative for any diagnosis, complaint, or abnormal finding suggestive of low back, knee, jaw, or skin disabilities.  On physical examination due to lost medical record in July 1970, the Veteran endorsed history of head injury and history of broken bones.  He denied recurrent back pain, trick or locked knee, arthritis, deformity, and lameness.  On separation examination in October 1970, the Veteran's spine, lower extremities, mouth, and skin were normal.  The examiner noted a one-inch scar on the right forehead and a two-inch scar on the left leg.  He noted marks and scars in the summary of defects and diagnoses, and also noted multiple superficial trauma from an August 1968 auto accident.  Dental records do not reflect any complaint or abnormal finding indicating a jaw disability or fractured teeth.

A November 2000 record from South County Hospital indicates that the Veteran sustained an injury to his left knee a month previously.  At that time, he reported a medical history significant for depression and malaria.  

A November 2001 record from South County Hospital indicates the Veteran's report of a one hear history of left knee problems.  He related that he initially sustained an injury to his left knee in October 2000 when he twisted it at work.  He reported a past medical history of depression and deep venous thrombosis.  The Veteran underwent subsequent left knee arthroscopy.  

A May 2002 statement from Gate Orthopedics notes the Veteran's history of left knee injury in October 2000.  The provider noted a history of arthroscopic surgery on the left knee in November 2000 and November 2001, and a history of malaria in Vietnam many years previously.  

A private psychiatrist's record dated in September 2002 indicates that the Veteran was examined for the purpose of his SSA disability claim.  His chief physical complaints were spondylosis, sciatica, and a bad knee.  The examiner noted spondylosis, which he noted to be a congenital defect, with subsequent chronic work related trauma from excessive standing, resulting in sciatica.  He also noted the Veteran's report of knee and elbow pain.  The Veteran endorsed a history of left knee arthritis and right elbow fracture.  

An additional September 2002 medical record reflects the Veteran's report of a work related injury to his left knee in October 2000.  

A November 2002 disability determination by SSA indicates disability based on osteoarthritis status post injury to the left knee and affective disorder.  

In June 2009, the Veteran stated that he was involved in a motor vehicle accident while returning to base from weekend liberty.  He indicated that he sustained a dislocated jaw, fractured teeth, back and knee trauma, concussion, and multiple facial lacerations.  A June 2009 VA Form 21-4176, Report of Accidental Injury in Support of Claim for Compensation or Pension, completed by the Veteran, indicates that he was involved in a motor vehicle accident at approximately 2:30 a.m. on June 10, 1968.  He indicated that he received treatment at Los Angeles Central Receiving Hospital and the Naval Hospital at Long Beach.  

In September 2009, the Veteran stated that he was involved in an auto accident in July 1968, while returning to his duty station.  He indicated that he sustained multiple facial lacerations.  He stated that he was taken to Central Receiving Hospital in Los Angeles and was transferred to the Naval Hospital at Long Beach.  He indicated that he was at the Long Beach hospital for two weeks, under observation, but that at no time was he provided medical attention; rather, he indicated that he reported for morning muster but then would sit around for the remainder of the day.  He maintained that he sustained facial scarring, a jaw condition, back pain, and knee pain, and that these symptoms had continued since service.  

VA treatment records dated in October and November 2009 indicate the Veteran's report of a motor vehicle accident in 1968.

In September 2010, the Veteran stated that he was the victim of an assault in Japan.  He indicated that a glass broke across his knuckles and caused bleeding.  He indicated that he was treated for severe blood loss at the Camp Hansen emergency room.  

During his May 2014 hearing, the Veteran testified that he did not undergo examination of his back or knees on discharge examination.  He indicated that following a motor vehicle accident in 1968, he was treated at Los Angeles Central Receiving Hospital, then sent to the Naval Hospital at Long Beach for observation.  He also testified that he was injured during an assault during October 1969, when he nearly bled to death.  He stated that following service, he initially sought dental treatment in 1973 because his teeth were fractured.  


Analysis

Entitlement to VA compensation may be granted for disability resulting from disease or injury incurred in or aggravated by active duty.  38 U.S.C.A. §§ 1110 (wartime service), 1131 (peacetime service); 38 C.F.R. § 3.303.  

Service connection may be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  38 C.F.R. § 3.303(b).  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  A decision of the U. S. Court of Appeals for the Federal Circuit (Federal Circuit), however, clarified that this notion of continuity of symptomatology since service under 38 C.F.R. § 3.303(b), which as mentioned is an alternative means of establishing the required nexus or linkage between current disability and service, only applies to conditions identified as chronic under 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Where a Veteran served ninety days or more of active service, and certain chronic diseases, such as arthritis, become manifest to a degree of 10 percent or more within one year after the date of separation from such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309(a).  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.  Id.

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  In Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit), citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a).  Moreover, the Court has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b). 

	Low Back and Knees

Having carefully reviewed the record, the Board concludes that service connection is not warranted for disabilities of the low back or knees.  The weight of the evidence does not demonstrate credible evidence of pathology in proximity to service or within years of separation.  In this regard, the first post-service evidence showing back complaints dates to 2002.  The first complaint referable to the Veteran's knees dates to 2000.  These complaints were made many years following the Veteran's 1970 separation from service.  Thus, service connection for arthritis of the low back and knees is not warranted on a presumptive basis.  

Likewise, continuity of symptomatology is not established for these claimed disabilities.  In this regard, the Board observes that lay evidence concerning continuity of symptoms after service, if credible, is ultimately competent, regardless of lack of contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The Veteran has recently argued that he experienced symptoms related to his back and knees during and since service.  However, the service treatment records reflect no relevant complaint or treatment; rather, on examination in July 1970, the Veteran denied recurrent back pain and trick or locked knee.  Moreover, in 2000, the Veteran reported recent injuries to his knees but no long standing history of problems with his back or knees.  These disabilities were related by the Veteran to work activities, with no mention of trauma or symptoms during service or in the years directly following service.  Thus, unlike Buchanan, this is not a case in which the record is merely silent.  Rather, the record reflects that the Veteran specifically denied experiencing relevant symptoms on separation.  For this reason, the Board finds this contemporaneous denial during examination on separation and on treatment following work injury in 2000 to be far more credible than the Veteran's statements offered in support of the current claim.  

To the extent that the Veteran asserts that he has disabilities of the low back and knees that are related to service, the Board observes that he may attest to factual matters of which he has first-hand knowledge, such as subjective complaints, and that his assertions in that regard are entitled to some probative weight.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  He is competent to report incidents and symptoms in service and symptoms since then.  He is not, however, competent to render an opinion as to the cause or etiology of the current diagnoses because he does not have the requisite medical knowledge or training, and because this matter is beyond the ability of a lay person to observe.  See Rucker v. Brown, 10 Vet. App. 67, 71 (1997); see also Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  

The grant of service connection requires competent evidence to establish a diagnosis and, as in this case, relate the diagnosis to the Veteran's service.  While the record demonstrates complaints and diagnoses referable to the Veteran's low back and knees, it does not contain reliable evidence which relates these claimed disabilities to any incident of service.  

For these reasons, the Board concludes that the claims of entitlement to service connection for low back and bilateral knee disabilities must be denied, as the preponderance of the evidence is against the claim.  The doctrine of reasonable doubt is not applicable in the instant appeal.  38 U.S.C. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

	
      
Jaw Disability and Facial Scarring

Upon careful review of the record, the Board has concluded that service connection is not warranted for the claimed jaw disability or facial scarring.  In this regard, there is no indication of chronic disability during service, in the years following service, or currently.  While separation physical examination indicates a one-inch scar on the Veteran's forehead, there is no indication of a current disability related to this scar.  Moreover, the record is silent with respect to any medical diagnosis referable to the Veteran's jaw or skin of the face, despite the fact that the Veteran has been advised of the evidence necessary to support his claims.   In the absence of proof of a current disability, there can be no valid claim for service connection.  Brammer v. Derwinski, 3 Vet. App. 223 (1992); see also Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998) (service connection may not be granted unless a current disability exists).  The Board acknowledges the Veteran's contention that he has symptoms relating to his jaw as well as facial scars; however, a symptom or a finding, without a diagnosed or identifiable underlying malady or condition, does not, in and of itself, constitute a "disability" for which service connection may be granted.  See Sanchez-Benitez v. West, 13 Vet. App. 282 (1999).  

The Court has consistently held that, under the law, a "determination of service connection requires a finding of the existence of a current disability and a determination of a relationship between that disability and an injury or a disease incurred in service."  Watson v. Brown, 4 Vet. App. 309 (1993).  This principle has been repeatedly reaffirmed by the Federal Circuit, which has stated that "a veteran seeking disability benefits must establish . . . the existence of a disability [and] a connection between the veteran's service and the disability."  Boyer v. West, 210 F.3d 1351 (Fed. Cir. 2000).

To the extent that the Veteran asserts that he has a jaw disability that is related to service, the Board observes that he may attest to factual matters of which he has first-hand knowledge, such as subjective complaints, and that his assertions in that regard are entitled to some probative weight.  See Washington.  He is competent to report incidents and symptoms in service and symptoms since then.  He is not, however, competent to render an opinion as to whether there is a currently existing jaw disability and whether such disorder is linked to active duty because he does not have the requisite medical knowledge or training, and because such matters are beyond the ability of a lay person to observe.  See Rucker; see also Jandreau.  

For the reasons expressed above, the Board finds that a preponderance of the evidence is against the Veteran's claim of entitlement to service connection for left and right hip disabilities, and the claim must be denied.  Because the preponderance of the evidence is against the claims, the benefit of the doubt doctrine is not for application.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert.


ORDER

Entitlement to service connection for a low back disability is denied.

Entitlement to service connection for a left knee disability is denied.

Entitlement to service connection for a right knee disability is denied.

Entitlement to service connection for a jaw disability is denied.

Entitlement to service connection for facial scars is denied.


____________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


